Citation Nr: 0945911	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability, residuals of a herniated disc at L1-2. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1969 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

In a decision in August 2007, the Board, in pertinent part, 
determined that new and material evidence had not been 
presented to reopen the claim of service connection for a low 
back disability, residuals of a herniated disc at L1-2.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision, dated in June 2009, the Court 
vacated the Board's decision, and remanded the case to the 
Board for further proceedings consistent with the Court's 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Memorandum Decision, the Court determined that the 
Veteran was not provided adequate notice under the Veterans 
Claims Assistance Act of 2000 (VCAA) of the evidence 
necessary to reopen the claim of service connection for a low 
back disability.  The Court also found that the Board's 
decision relied on an inadequate VA medical examination 
because it was based on an inaccurate factual basis and the 
Court ordered that the Veteran be afforded a new VA 
examination.

In order to comply with the Court's Memorandum Decision and 
Order, further development is necessary.  Accordingly, the 
case is REMANDED for the following action:
1.  Provide the Veteran with VCAA 
notice as required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In compliance with Kent: 

a).  Notify the Veteran of the 
reason for the previous denial of 
service connection, that is, no 
evidence of continuity of 
symptomatology or of a link or 
nexus between a low back 
disability, residuals of a 
herniated disc at L1-2, first 
shown after service, and an 
injury, disease, or event in 
service; 

b).  Notify the Veteran of the 
evidence and information necessary 
to reopen the claim, that is, new 
and material evidence, under the 
version of 38 C.F.R. § 3.156(a) in 
effect prior to August 2001, 
namely, 

New and material evidence 
means evidence not previously 
submitted to agency decision 
makers which bears directly 
and substantially upon the 
specific matter under 
consideration, which is 
neither cumulative nor 
redundant, and which by 
itself or in connection with 
evidence previously assembled 
is so significant that it 
must be considered in order 
to fairly decide the merits 
of the claim; and,

c).  Notify the Veteran of the 
evidence and information need to 
substantiate the underlying claim 
of service connection, namely, 
evidence of an injury or disease 
or event, causing an injury or 
disease, during service; evidence 
of current disability; evidence of 
a relationship between the current 
disability and the injury or 
disease or event, causing an 
injury or disease, during service.  

2.  Request the complete records, 
including any consultation or special 
studies, such as X-rays or MRI,  from 
the Temple, Texas, VA Medical Center 
from 1984 to 1986 and from September 
1991 to April 1992 and from the Dallas, 
Texas, VA Medical Center for admission 
from August 23, 1992, to September 9, 
1992.  If the records are unavailable, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination 
to determine whether it was at least as 
likely as not that the current low back 
disability, residuals of a herniated 
disc at L1-2, first shown after service 
in about 1992, is related to low back 
pain after the Veteran jumped from a 
helicopter in full combat gear in 
Vietnam in 1970. 



In formulating the opinion, the VA 
examiner is asked to consider the 
following:

In his statements and testimony, the 
Veteran stated that he first 
experienced low back pain after he 
jumped from a helicopter in full combat 
gear in Vietnam in 1970 for which he 
did not seek treatment, and that he has 
continued to experience pain since that 
time, which he treated primarily with 
over-the-counter medication until 1984, 
when he sought treatment for right hip 
and right knee pain, which he 
attributed to low back pain, and by 
1992 the back pain was so bad he had 
surgery. 

The service treatment records show that 
in March 1976 the Veteran was seen for 
right-sided low back pain at the level 
of L1-2 of two days' duration.  The 
neurological evaluation was normal and 
the assessment was muscle sprain.  On 
evaluation for physical therapy on the 
same day, the assessment was acute low 
back pain.  On separation examination, 
the Veteran denied recurrent back pain. 

After service, the Veteran complained 
of low back pain on VA examinations for 
other disabilities in 1977 and in 1991, 
but the back was not examined.  VA 
records show that in 1986 the Veteran 
complained of right hip and right knee 
pain.  In August 1992, the Veteran 
presented with a one-year history of 
lumbar and right lower extremity pain.  
A MRI and CT scan showed retrolithiasis 
at L1-L2, which was surgically treated. 

The VA examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims file must be made available 
to the VA examiner for review.  

4. After the development requested is 
completed, adjudicate the application 
to reopen the claim of service 
connection for a low back disability, 
residuals of a herniated disc at L1-2.  
If the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
